DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue in page 3, paragraph 1, starting in line 6, that the specification teaches decoupling mechanism to enable placement, removal, repair and/or replacement would already comprised a mechanism for completely detaching and separating.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enable placement, removal, repair and/or replacement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, in page 3, paragraph 2, starting in line 5, that Ram does not disclose the latch to allow the device holder to “decouple,” i.e., separate from the interior of the aircraft.
Respectfully, the Ram discloses decouple to partially separate from the interior of the aircraft except “decouples to completely detach and separate from the interior of the aircraft” as currently amended. However, upon further consideration, a new ground(s) of rejection is made in view of Pajic (US 2013/0093220), in Fig. 1D, decouples to completely detach and separate the device 108 from the interior of the aircraft.
Applicant argues, in page 4, paragraph 2, starting in line 4, that Brown teaches nothing about using a muscle wire nor does it teach “releasing a response to contracting” as required by the latch of claim 1.
Respectfully, the Examiner disagrees. The Examiner finds that Brown teaches a muscle wire (74; see Fig. 10) releasing a response to contracting (see paragraph [0060], lines 16-19) and move to an open configuration. 
Overall, Brown teaches a wireless receiver (board 22 included a wireless receiver; see paragraph 94 [0094], line 8) and the muscle wire actuator (100, see Fig. 10), i.e., a wire (74) which receives a low current signal (see paragraph [0060], line 16) and contracts as a resulting of heating (heated e.g. current is applied, see paragraph [0050], line 5) in response thereto so as to cause a latch to release in response, thereby decoupling (see Fig. 10; paragraph [0060], line 19; open configuration) upon release in an aircraft (see paragraph [0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wireless receiver and latching mechanism of Brown with that of Pajic in order to provide enhanced control capability to cause a latch to release in response, thereby decoupling (see Fig. 10 of the Brown reference) upon release; and/or since it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pajic (US 2013/0093220) in view of Brown (US 2014/0306059).
Regarding claim 1, Pajic discloses a mechanism for removing electronic communication and entertainment devices attached to the interior of an aircraft (see Fig. 1D) comprising; a latch (see Fig. 1 illustrated below), the latch releasing in response to contracting; and an electronic communication and entertainment device holder (108) which decouples to completely detach and separate from the interior of the aircraft (see Fig. 1D) upon release of the latch.

    PNG
    media_image1.png
    431
    649
    media_image1.png
    Greyscale

Pajic is silent as to disclose a wireless receiver for receiving an actuation signal from a remote unit, and generating a low current pulse therefrom; a muscle wire actuator for receiving the low current signal and contracting in response thereto; a latch connected to the muscle wire actuator, the latch releasing in response to the muscle wire actuator contracting. 
Brown teaches a wireless receiver (board 22 included a wireless receiver; see paragraph 94 [0094], line 8) and the muscle wire actuator (100, see Fig. 10), i.e., a wire (74) which receives a low current signal (see paragraph [0060], line 16) and contracts as a resulting of heating (heated e.g. current is applied, see paragraph [0050], line 5) in response thereto so as to cause a latch to release in response, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wireless receiver and latching mechanism of Brown with that of Pajic in order to provide enhanced control capability to cause a latch to release in response, thereby decoupling (see Fig. 10 of the Brown reference) upon release; and/or since it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 2, Pajic substantially discloses all the claim limitations except “a passenger actuated button for generating an actuation signal to transmit to the wireless receiver.” Brown teaches, in paragraph [0030], line 18, a service button (32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wireless communication and service button of Brown with that of Pajic in order to provide enhanced control capability and actuating an appropriate signal to open a latching mechanism of an enclosed user device (i.e. emphasis in [0005] of the Brown reference).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729